Case 7:19-cv-10013-VB Document 14 Filed 02/01/20 Page 1 of 4

UNITED STATES DISTRICT COURT CASE NO. 7:19-cvy-10013-VB
SOUTHERN DISTRICT OF NEW YORK
United States of America

Plaintiff, CONSENT JUDGMENT
-against-
In-Joy Enterprises, LLC,
Marko S. Nobles,

Melissa Moorer-Nobles
Defendants

 

 

STATE OF NEW YORK, COUNTY OF WESTCHESTER) ss.:

WHEREAS, Defendant In-Joy Enterprises, LLC is an active, domestic limited
liability company, organized in New York under DOS ID # 3006516, with offices at 157
Hillside Ave, Mount Vernon, New York 11553; and

WHEREAS, Defendant Marko S. Nobles resides within the Southern District of
New York at 157 Hillside Ave, Mount Vernon, New York 11553,

WHEREAS, Defendant Melissa Moorer-Nobles resides within the Southern
District of New York at 157 Hillside Ave, Mount Vernon, New York 11553, and

WHEREAS, Defendants Marko §. Nobles and Melissa Moorer-Nobles are
members of In-Joy Enterprises, LLC; and

WHEREAS, the Defendants acknowledge service of process of the summons and
complaint in this lawsuit, admit the jurisdiction of this Court and their liability to the
Plaintiff which is based on the following facts:

1, That on or about October 6", 2006, the U.S. Small Business Administration
(hereinafter “SBA”) authorized and guaranteed a loan for the sum of $25,000.00

to the borrower-defendant In-Joy Enterprises, LLC,
Case 7:19-cv-10013-VB Document 14 Filed 02/01/20 Page 2 of 4

2, In accordance with said SBA Authorization, lender JPMorgan Chase Bank, N.A.
entered into a Promissory Note agreement (hereinafter ““Note”), account #
20583750-10, with In-Joy Enterprises, LLC for the principal amount of
$25,000.00,

3. A copy of the SBA loan authorization is attached herein and incorporated by
reference as Exhibit A.

4, A copy of the Note is attached herein and incorporated by reference as Exhibit B.

5. As collateral for the payment of the Note indebtedness due, Marko S. Nobles and
Melissa Moorer-Nobles duly acknowledged and delivered a_ personal,
Continuing Unlimited Guaranty of performance of said indebtedness, Exhibit C.

6. In-Joy Enterprises, LLC defaulted under the terms of the Note for failure to make
payment due on February 4", 2014 (‘the default”).

7. Marko S. Nobles and Melissa Moorer-Nobles defaulted under their obligations as
guarantors for failure to make payment due on February 4, 2014 (“the
default’),

8. The principal balance due under the Note is $9,831,30,

9, The Note provides that in the event of default the interest rate may be increased to
3.00 percentage points over the then applicable annual percentage rate in effect,

as defined the in the Note. See Default, Exhibit B.

 

10. The Plaintiff is entitled to recover the full balance due under the SBA Express
Loan (#20583750-10) Note, plus accrued interest at 7.85% per annum and fees,

as itemized in the Certificate of Indebtedness issued by the United States
Case 7:19-cv-10013-VB Document 14 Filed 02/01/20 Page 3 of 4

Department of Treasury Bureau of Fiscal Service, acting on behalf of the SBA,
attached and incorporated herein by reference as Exhibit D.

WHEREAS, Defendants admit the principal balance due on the Note of $9,831.30

as set forth in the Certificate of Indebtedness is true and correct, and the sum of

$14,943.95 plus interest accruing at the rate of 7.85% per annum, or $2.12 daily, from

October 24", 2019, is due the Plaintiff. Exhibit D; and

 

WHEREAS, the Defendants have not appeared or otherwise responded to the
Complaint, and hereby consent, authorize and agree to the entry of a judgment for the
sum of $14,943.95 plus interest accruing at the rate of $2.12 per diem from October 24",
2019 to the date of entry of this judgment, and thereafter post judgment interest which
will be compounded annually pursuant to the provisions of 28 U.S.C. §1961(b), and

WHEREAS, the Defendants have read and understood the foregoing and sign this
agreement as a free and voluntary act, and it is
1. ORDERED AND ADJUDGED that this Consent Judgment is entered in favor of

Plaintiff United States of America and against Defendants In-Joy Enterprises, LLC
[pro se], with offices at 157 Hillside Ave, Mount Vernon, NY 10553, Marko S.
Nobles [pro se], residing at 157 Hillside Ave, Mount Vernon, NY 10553, and
Melissa Moorer-Nobles [pro se], residing at 157 Hillside Ave, Mount Vernon, NY
10553 and that plaintiff United States of America have judgment and do recover of
the Defendants In-Joy Enterprises, LLC, Marko 8. Nobles, and Melissa Moorer-
Nobles, jointly and severally, the sum of $14,943.95 plus interest accruing at the rate

of $2.12 per day from October 24"", 2019 through the date of entry of judgment for

the sum of $_ V6 4 , for a total judgment of $ (5, (60.1% , and (S)
Case 7:19-cv-10013-VB Document14 Filed 02/01/20 Page 4 of 4

post-judgment interest that will continue to accrue from the date of this judgment
entry at the rate prescribed by law pursuant to 28 U.S.C. § 1961,
2. Execution of this judgment shall be stayed as long as defendant abides by the terms

and the conditions of the stipulation of settlement attached hereto.

Consented to as to

form and entry;
Lo Zo
oY

John Ma di =
Attor ited States of America
302&Ast 19" Street, Suite 2A

New York, NY 10003

7 aw a
Pik Lipa,

Marko S. Nobles, individually and on
behalf of In-Joy Enterprises, LLC
157 Hillside Ave

Mount Vernon, NY 10553

Sworn before me on this

PS day of t Qrwany _, 2020
WV, wh ods MARGARET LOMBARDO

{ No.
Notary Ptblig/ 0. 011.06165632

Wd tua helena (hs

Melisa Moorer-Nobles
157 Hillside Ave
Mount Vernon, NY 10553

om before meon this
day of , 2020 MARGARET LOMBARDO’
lO, 186632
§ OK —_—— Notary Pubilo, State of New York

Notary Publi¢é | ny ponminin epgey AO)
so onnenes: Vitel (Qu _ 212}

Honorable Viaeewt L.Bui cee ty
United States District Judge

—? Clete Shad cloe Hi, care,
Case 7:19-cv-10013-VB Document 14-1 Filed 02/01/20 Page 1 of 3

Exhibit A
Case 7:19-cv-10013-VB Document 14-1 Filed 02/01/20 Page 2 of 3

U.S. Small Business Administration

AUTHORIZATION
(SBAExpress LOAN)
SBA Loan# 20583750-10
U.S. Small Business Administration Lender:
New York District Office JPMorgan Chase Bank, NA
26 Federal Plaza, Snite 3100 P.O. Box 19019
New York, NY 10278 Honston, TX 77224

Lender is issuing this SBAExpress Loan Authorization for SBA to guarantee 50% of a Joan in the
amount of $25,000.00 to be made by Lender to assist:

Borrower; In-Joy Enterprises, LLC, 157 Hillside Ave, Mt Vemon, NY 10553

Lender’s issuance is in accordance with the SBAExpress Supplemental Loan Guarantee Agreement
between Lender and SBA.

This Authorization is subject to the application submitted by Borrower and the following terms and
conditions:

1. Lender must comply with current SBA Form 750, and the provisions of the Small] Business Act, 15
US.C. § 631, et. seq., SBA Standard Operating Procedures, SBA Official Notices, the SBAExpress
Program Guide, and the SBAExpress Supplemental Loan Guarantee Agreement between Lender and
SBA, all of which may be amended from time to time.

2, Lender must make first disbursement of the loan no later than 6 months, and complete disbursement
no later than 12 months, from the date of this Authorization. For a revolving line of credit loan, Lender
must make no disbursement of this loan beyond the maturity date.

3. For loans with a maturity of more than 12 months, Lender must pay a guarantee fee of 2% of the
amount guaranteed for loans of $150,000 or less (Lender may retain no more than 25% of this fee) and
3% for loans of more than $150,000 to the Smal} Business Administration, Denver, CO 80259-0001,
within 90 days of the date of this Authorization. For loans with a maturity of 12 months or less, Lender
must pay a guarantee fee of .25% of the amount guaranteed to the same address within 30 days after

SBA issued the SBA Loan Number. The guarantee fee for this loan is $187.50.

4. Lender must have Borrower execute a Note containing the following repayment terms:
Matnrity: Sevev (7) years from Date of Note.

Payments of acerned [nterest or $100.00, whichever is greater, but uot to exceed the then
ontstanding balance of this Note, shall be payable monthly, nutil the Final Availability Date. The
term "Final Availability Date" as used herein means the 3 year anniversary date of this Note.
Effective, withont any farther notice, after the Final Availability Date, no further advances nnder
this line of credit will be available. Thereafter, on the same calendar day as payments were due
prior to the Final Availability Date, 47 monthly payments shall be dne with each payment eqnal to

Form 2236 (12/08/04)
Case 7:19-cv-10013-VB Document 14-1 Filed 02/01/20 Page 3 of 3

the greater amount of (1) $250.00, or (2) the aggregate sum of (a) accrued interest, plus (b) 1/84th
of the unpaid principal balance immediately following the Final Availability Date. A final
payment shall be due and payable op the same calendar day in the 48th month following the Final]
Availability Date in the amount of the outstanding principal balance of this Note, plus all accrued
but unpaid interest and any other unpaid amounts due under this Note.

Interest rate: The intcrest rate on this Note is Prime plus 4.60%

5. Lender must develop and maintain evidence of a system or process to reasonably ensure that
proceeds of Joan were used for the following eligible business purposes:

$ 25,000.00 Working Capital

6. Lender must satisfy the following collateral conditions:
Lender will receive the personal guaranty of the Borrower's principal.

LENDER: JPMorgan Chase Bank, NA

By: Loft / 6

Elizabeth Rios, Loan Coordinator Date

Form 2236 (12/08/04)
Case 7:19-cv-10013-VB Document 14-2 Filed 02/01/20 Page 1 of 4

Exhibit B
Case:7:19-cv-10013-VB Document 14-2 Filed 02/01/20 Page 2 of 4

PROMISSORY NOTE

 

Borrower: Lender:

In-dov Enterprises, LC JPMorgan Chase Bank, NA
187 Hillside Ave FIT Seventh Avenne LPO
Mt Vernoa, NY 10553 305 Seventh Ave

Reference Number: 20NVO59S58S89-] New York, NY 1000t
Principal Amount: $28 ,060,00 Date of Note: [0406-2006

PROMIST TO PAY: In-loy Enterprises, LLC C'Barrower™) promises fo pay to JPMorgan Chase Bank, NA, its
successors and assigns ("Lender") or order, in lawful money of the United States of America, the (otal principal
amount of $25,000.00 or so much as may be outstanding. together will interest on the unpaid outstanding
prineing! balvace from the date advanced until paid in fall atthe rate os rates referenced in this Note,

LOAW PYPE. Chis Note evidences ¢ SBA BOBLOC.,
PAYMENT TERMS. Borrower will pay this loan in accordance with the following payment schedule:

Accrucd interest or 5 100,00, whichever is greater, but not to exceed the then outstanding balance of this Note,
shall be oavable monty, bevinning on November 6. 2006, and on the same calendar dey monthly thereafter
until the Final Availability Date, Paragraph P) of the additional terms of this Note is hereby amended to provide
that dw orm Final Avi lability Date as used herein meaas (he third anniversary of the date of this Note.
Efleetive. without any further notice, alter the Final Availability Date, no further advances under this line of
credit wid be available: Thereafler, 47 moathly payments shall be due with each payment equal to the greater
amountal hy 8250.00, or (2) the aggregate sum at (a) accrued titerest, plus (6) (/84th af the unpaid principal
balance immediately following the Final Availability Date, with each payment to be due on the same calendar
day as payments were duc prior to the Vinal Availability Date, A final payment shall be due and payable on the
same ollendar cay in the 48th month following the Final Availability Date in the amount of the outstanding
principal balance of this Note. plus all aecrued but unpaid interest and any other unpaid amounts due under this
Note

Payments and any oter credits shall be allocated among principal, interest, late charges. collection costs, fees
and other charges at the discretion of Lender, unfess otherwise required by applicable law, Interest on this Note
in computed ona JO8:360 basis: that is, by applying (he radio of the annual interest rate over a year of 360 days:
multiphed by the outstanding principal balance, muldplicd by the actual number of days the principal balance is
outstandiag,

INTEREST RATE. The interest rate on this Note is Prime plus 4.60%. Tf the rate is based on the Prime Rate, it

ina Thuetuating rate as further described in this Note.

PREPAYMENT PREMIUM. Borrower may pay witho.t fee all or any portion of the loan evidenced by this
Nove at aay time. All prepayments shall be applied in such order and manner as Lender may from time to time
determine in rts sole discretion.

LATE CLAR GE. Tapas ment is (0 days ar more late. Borrower will be charged a late charge af 5,00% of the
payment dus or $25.00, 9 Nehever is greater up to the maxdnun amount of $250.00 per fate charge.

DEPACT TE RATE. I pennitted by applicable law. upon the occurrence of any default under this Note, whether
or nots ender elects to decelerate the maturity of this Note, at ils opiion, Lender may add any unpaid interest to
principe aac such sum shall bear interest therefrom until paid and may increase the interest rate en additional
S00 aver the interest rate then in effect,

ANNUSE PT EN aontefindable annual fee of SES0.00, or such other amount as advised by Lender. may be

| 909000026001
Case 7:19-cv-10013-VB Document 14-2 Filed 02/01/20 Page 3 of 4

PROMISSORY NOTE

charged to your line of credit for each year hat advances are available ander this Note or for each year there
remains 2 principal amount outstanding on this Note. No refund ofany partofthe annual fee will be made in the
event of cincelifation of the line of credit for any reason. The annual fee for the first year Will be $150.00,

FEECS): Io addition to all other obligations under this Note, Borrower shall pay the following fees together with
all other feos described te this Note:

SBA Packuging, bee Advanced Against Line $150.00
Small Business Administration Sh 4 i For  ACvonced ‘gainst Line $250.00
Yotah $400.00

SECURTTY AGREEMENT, Borrower hereby prants, pledges end assigns to Lender, as security lor repayment
of the Indebtedness, a seeurify interest in the following property, together wilh any substilations and
replaceinents tierelor. aka all products and proceeds thereat

avcounts and deposit accounts of Borrower atany time held by Lender

Such pronerty tagether y ith any property described in any Related Document. is referred to in this Note as the
"Collareral”
ollateral’,

FUTURE MODIFICA TIONS, Lender shall have the riot, [rom time to time, to renew. modify and/or extend
this Note in its sole diseretion (eaeh a "future Modification”), including. withcut limitation, dhe right to (a)
increase the principal amount of this Note, (b) extend the Maturity Date, (¢) reduce the interest rate temporarily
and thes imerease the rate to no more than the aaanal provided for herein, (d) permanently reduee the interest
rate. (es rods the peciodic paysecat terms, cad/ov (li chante fees ane ime frames for iuposition af fees,
Lendy) si" inform Borrower ofany suet Future Moditiestion by written notice. which may take the form of
inclusion of such Fuhue Modification in the periodic loan account statement sent to the Borrower, Any use of
the peu pal uaund or day other feature of this Note aller such notice shall constitute Borrower's acceptance of
such Prtare Modification.

ADDITONAL LOAN TERMS. Certain definitions and other additional terms and conditions of the Nolte, are
attached ww this Note ano sre incorporated herein by refo ence (the “Additional Terms"). This Note represents
the final agreement between Lender and Bosrower and may nol be contradicted by evidence of prior
contemporaneous or subsequent oral dereement of (he parties. There are no unwritten agreements between
Lender aad Borrower or Guarantors. Borrower agrees te be bound by all terms of this Nate, including but nat
Hei ted to the jury watver provistons (whore nat prohihited Fy applicable hiv), Borrower agrees that Lender
may tecord or Fle this Nate i Lender deems re necessaey protect ils interest, Borrower acknowledges receipt
Of the important Additional Terms which are part of tus Note and the Seeurity Agreement included in this
Note, BORROWER AGREES THES SECURITY AGREEMENT SECURES ALL INDEBTEDNESS OF
BORROWELE AND IS NOT CIMITED TOA SPECHIC LOAN, “Indebtedness” is more fully defined in the
Additional Terins. is used in its mast comprehensive sense to mean any and all obligations of every kind and
character af Barcower, or any one or more of them, to Lender, now existing or hereinafter incurred, and
includes abEwaitions owing after payment in Call of the specific term loan o¢ line af credit described in this Nate,

Borrower agrees (hata Cesinvle of the signature ¢s) of the signer(s) of this Note. in any capacity, may be used to
evidence be Burrawer's acceptanee of the terias of this Note. Any use of (he principal amount or any other
feature of Tis Note may be used es ev-dence of the foregoing authorizations, acceptances and agreements.
CONDITIONS FOR FUNDING. IN ADDITION TOVTUE OTHER REMEDIES UNDER TINS NOTE,
WITHOUT TEE CONSUNT OF BORROWER OR NOTICE TO ANYONE. LENDER NAS NO
OBLIGATION TOAEAR TL CHECUNTTIAL ADVANCE OR ANY AUWANCTE UNDER FES NOTE UF

LUND eh DITERAENES IN TPS SOLL DISCRETION, [1 iAT (AL BORROWER'S NAME ON THIS NOTE

2 909860020001
Case 7:19-cv-10013-VB Document 14-2 Filed 02/01/20 Page 4 of 4

PROMISSORY NOTE

OR ANY GUARANTOR'S NAME ON TILE GUARANTY [S INCORRECT OR INCOMPLETT: (B)
LENDS TERS ON THE COLLATERAL WILL NOT BE FHE TRST CHEN, FREE AND CLEAR OF ALL
OTHER COENSSSECER PEN INTERESTS OR ENCUMBRANCES: OR (C) ANY OTHER EVENT OF
DEEAL EE PROVIDED FOR IN TIES NOPE TAS OCCURRED, ADVANCING FUNDS ON THIS LOAN
DOLS SO WAIVE ANY GF LENDER'S RIGHTS AND REMELHES CNDER THIS NOTE,

tn-foy Enterprises, ELC

nt feel J, Goll - cece en ee oe Pte: LHL 2

LOS Nobles Pring tite: Partate _. _.

eee 68 mete ne te 9 oA ange Date: es.

    
 

A

By: Min Yer
Molissa MoeNer-Nobles

Print ‘Ville: A

 

a ; 90900002000 |
Case 7:19-cv-10013-VB Document 14-3 Filed 02/01/20 Page 1 of 3

Exhibit C
Case 7:19-cv-10013-VB Document 14-3 Filed 02/01/20 Page 2 of 3

CONTINUING UNLIAUTED GUARANTY

Borrower: Lender:

In-Joy Pnterprises. FEC JPMorgan Chase Bank. NA
Pa? Hilbidle Ave 17 Seventh Avenue LPO
Mi Vernon NY POSA3 308 Seventh Ave
References Number: 20'N YOSO5859- | New York, NY [OQqT
Guarantors

Marko S Nobles and Melissa Macrer-Nabiles

 

Guaranty To induce Lender, acits option, ta make financial accommodation, make or acquire loans, extend or
continge eredit or same other benefit, present or future, rect or indireet, and whether several, joint or joint and
several and on ibe State cf Loanisiana. solidary. to Borrower, whether one or more, and beeause the undersigned
(etel a “Gidarantor") has determined that executing this guarantee of the Indebtedness (the “Guaranty") is in the
Interest Guarantor, ane to the Financial benefit of Guarantor, Guarantor, as primary obligor and not merely as
surety, absaluteiy and unconditional guaranices to the Lender the performance of and full and prompt
payment of the Indebtedness when due, whether at stated maturity, by acecleration or otherwise. The Guarantor
will also ccimburse Lender for any Collection Amounts, including. without limitation, reasonable attorney fees,
costs and other Collection Amounts. Lender may pay in collecting from Borrower or Guarantor, and for
liquidating any Collateral both before and aller judge ne.

Certain definitions and other additional terms and conditions of this Guaranty are allached hereto and are
incorparated herein by reference (he “Additional Torms'), Guarantor acknowledges receipt of the important
Additonal Pees whieh are part of this Caaranty,

GLARANTOR AGREES THIS TS A CONTINGING FH, ARANTY OF PAYMENT OF ALL

INDED EE ONESS OF BORROWER AND IS NOT LIMITED TOA SPECIFIC LOAN, “Indebtedness” is more
fully deaned in the Additional berms. is used it is most comprehensive sense to mean day and all obligations
of every kind and charectee of Borrower, or any one ar more of thera, to Lender, now existing or herginafter
incurred. and includes obligations owurg afier payinent in fulfof the specific term loan or line of credit
referenced tn the Additional Terms,

Guarantor grants to Lender a security interest in all of Guarantor’s accounts (whether checking. saving or some
other decount other Urie ian deferred accounts) now or hereafter maintained with Leader or any JPMorgan
Chasey & Car atitiiate as security far reps merd of ihe fidebtedness.

Guarantor agrees that (1) Conder may proceed against one or more Guarantor without provecding against
Borrower, aby other Guarantor, at other obligor owsng any portion of the Indebtedness, or any Collateral; (2)
the terms Gf ass ayreemem evidenuing the ladentedness. including the Note describing the specific term loan or
Hine of credit referenced in the Additional Perms, along with any renewal. amendment or modification thereof,
will he pros idea vnly to Borrower and it shall be the respoasibilily of Guarantor to obtain a copy of any such
documents: (3) Ihe Note deseribing the specific term ioan or fine of credit referenced in tie Additional Terms is
the binging obligation of Borrower. and (f Borrower is an entily, is duly authorized by Borrower and is executed
by a person authorized to sigh on behalf of Borrower: (4) of Guarantor is an entity, this Guaranty is duly
authorized by Guarantar and is exceuted by a person autnorized to sign on behalf of Guarantor: (5) a facsimile
of (he sanatine of Citirantar, (any capacity. may be used (o evidence Calarantor's seceptince of the terms of
this Guarang 2 (G) Lender may obtain credit boreau reports regarding Guarantor and Borrower; and (7) the terms

i YOUOOGOO20001
i of 3
Case 7:19-cv-10013-VB Document 14-3 Filed 02/01/20 Page 3

CONTINUING UNLIMITED GUARANTY
of this Cnaranty of all lnvebtedness of Borrawer, Melucing those relating to the jury waiver (where not
Prohibsed by applicable hw). ave the binding obligation oF Guarantor,

In

Ata ihe Ciuaantor's SPOUSC Dist also sten this Guaranty for community property purposes.

  

  

tthe (12/b for

Date

90906002600)
Case 7:19-cv-10013-VB Document 14-4 Filed 02/01/20 Page 1 of 2

Exhibit D
Case 7:19-cv-10013-VB Document 14-4 Filed 02/01/20 Page 2 of 2

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, D.C. 20227

 

ACTING ON BEHALF OF
U.S. Small Business Administration
CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

In-Joy Enterprises, LLC
157 Hillside Ave
Mount Vernon, NY 10553

Melissa Moorer-Nobles
157 Hillside Ave
Mount Vernon, NY 10553

Marko S. Nobles
157 Hillside Ave
Mount Vernon, NY 10553

RE: Treasury Claim TRFM2014241144

I certify that the U.S. Small Business Administration (SBA) records show that the debtors named above
are indebted to the United States in the amount stated as follows:

Principal: $ 9,831.30
Interest through 10/23/2019*: $ 1,150.24
DMS fees: $ 3,514.09
DOJ fees: $ 448.32

(pursuant to 31 U.S.C, 3717(e) and 371 1(g)(6), (7); 31 C.F.R. 285.12) and 31 C.F.R. 901,1(f); and 28 U.S.C. 527, note)

TOTAL debt owed as of 10/23/2019 $14,943.95

*NOTE: Per the creditor agency profile, the debt continues to accrue interest at the annual rate of 7.85% (or $2.12
daily).

This debt is based on the debtors’ February 4", 2014 default on SBA Express Loan (#20583750-10) in the amount
of $25,000.00.

CERTIFICATION: Pursuant to 28 USC ss, 1746, I certify under penalty of perjury that the foregoing is true and
correct to the best of my knowledge and belief based upon information provided by the U.S. Small Business
Administration.

Natalie Stubbs

Financial Program Specialist
US. Department of the Treasury
Bureau of the Fiscal Service
